           Case 3:20-cv-06087-JLR-DWC Document 13 Filed 02/18/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      LARRY DEAN WEATHERMAN,
                                                           CASE NO. 3:20-CV-06087-JLR-DWC
11                             Petitioner,
                                                           ORDER
12               v.

13      RON HAYNES,

14                             Respondent.

15

16          The District Court has referred this action filed under 28 U.S.C. § 2254 to United States

17 Magistrate Judge David W. Christel. The Court has reviewed the Amended Petition (hereinafter

18 “Petition”), Respondent’s Answer to the Petition and relevant state court record, Petitioner’s

19 Response to the Answer, and Respondent’s Reply. See Dkt. 7, 9, 10, 11, 12.

20          In the Answer, Respondent argues the Petition is time-barred and Petitioner has not

21 shown he is entitled to equitable tolling or he is actually innocent. Dkt. 9. In the Response,

22 Petitioner argues for the first time he is actually innocent based on testimony from a witness,

23

24


     ORDER - 1
             Case 3:20-cv-06087-JLR-DWC Document 13 Filed 02/18/21 Page 2 of 2




 1 Melissa Porter. 1 Dkt. 11 at 6. In the Reply, Respondent addresses Plaintiff’s actual innocence

 2 argument. Dkt. 12. Respondent submits, for the first time, trial transcripts showing Ms. Porter

 3 testified at trial but arguing this evidence does not show Petitioner is actually innocent based on

 4 new reliable evidence not presented at trial to excuse the timeliness of the Petition. Dkt. 12

 5 (citing Schlup v. Delo, 513 U.S. 298, 324 (1995)).

 6            As Respondent addressed Petitioner’s actual innocence argument for the first time in the

 7 Reply and submitted additional trial transcripts, Petitioner did not have an opportunity to

 8 respond. 2 The Court, therefore, finds it appropriate to allow Petitioner to file a supplemental

 9 response.

10            Accordingly, Petitioner may file a supplemental response on or before March 26, 2021.

11 Petitioner’s supplemental response should be no more than five (5) pages in length and shall

12 respond only to Respondent’s assertion that Petitioner is not actually innocent. Respondent may

13 file a supplemental reply to Petitioner’s supplemental response on or before April 2, 2021.

14 Respondent’s supplemental reply should be no more than five (5) pages in length and shall

15 respond only to Petitioner’s supplemental response.

16            The Clerk is directed to re-note the Petition (Dkt. 7) for consideration on April 2, 2021.

17            Dated this 18th day of February, 2021.



                                                                        A
18

19
                                                                        David W. Christel
20                                                                      United States Magistrate Judge

21

22
              1
                  In the memorandum attached to the Petition, Petitioner references Ms. Porter, but does not frame his
23 argument as alleging actual innocence. See Dkt. 7 at 52-53.
              2
                  In submitting the state court record, Respondent indicated he had received the trial transcripts but did not
24 believe they were relevant at that time. See Dkt. 10 at 3.


     ORDER - 2
